PER CURIAM.
The accused was disciplined in this proceeding. The Oregon State Bar filed a cost bill and the accused objected to certain items. The accused objected because these items would not be allowable as costs under ORS 20.020, the statute governing the allowance of costs in civil litigation.
The Bar seeks costs pursuant to ORS 9.535(4). ORS 9.535(4) is not limited to those items for which costs can be recovered in civil proceedings pursuant to ORS 20.020. ORS 9.535(4) provides the Bar may be given judgment "for its actual and necessary costs and disbursements.” The accused does not contest that the costs sought were "actual and necessary.”
The accused’s motions to quash or to strike parts of the Bar’s cost bill are denied.